Exhibit 10.89

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (“Agreement”) made as of the date the parties have signed
this Agreement below, by and between FD U.S. Communications Inc., a New York
Corporation (“FD US”), FTI Consulting, Inc., a Maryland corporation (“FTI
Consulting”), and the individual named on Schedule 1 (“Employee”). FD US, FTI
Consulting, and all of their respective subsidiaries, affiliates and entities,
are hereinafter referred to collectively as the “Company.”

1. Employment Agreement. FD US will employ Employee and Employee accepts such
employment upon the terms and conditions set forth in this Agreement.

2. Term of Employment. Employee’s employment under this Agreement will be for a
term of five (5) years from the Effective Date (the “Initial Term”), and the
term of this Agreement will automatically extend for an additional year from
year to year (with each year being an “Extended Term”), unless either party
provides written notice of non-renewal to the other party at least ninety
(90) days prior to the date of the expiration of the Initial Term or any
Extended Term of this Agreement, or unless this Agreement is otherwise
terminated pursuant to the provisions of Section 9 of this Agreement. The
effective date of this Agreement is the date of execution of this Agreement
(“Effective Date”).

3. Position and Duties. Employee will be employed as President and CEO of
Financial Dynamics-USA with such duties and responsibilities that are consistent
with that position as may from time to time be assigned to Employee by the CEO
of FTI Consulting in consultation with the CEO of Financial Dynamics
International (Holdings) Ltd., and will have such authority as may be reasonably
necessary for Employee to carry out his or her duties and responsibilities.
Moreover Employee shall be a member of the Board of Directors of an appropriate
Financial Dynamics International Holdings Ltd., governing company and a member
of FTI Consulting’s Executive Management Committee. Employee will undertake such
travel within or without the United States necessary to the performance of
Employee’s duties and responsibilities.

Employee will work full-time and devote all of Employee’s business time,
attention, and energies to, on behalf of, and for the benefit of the Company.
Employee will not, without the written consent of the Company: (i) render
service to others not affiliated with the Company for compensation, or
(ii) serve on any board or governing body of another for profit entity not
affiliated with the Company. Employee will not engage in any activity which
conflicts or materially interferes with the performance of Employee’s duties and
responsibilities hereunder. Employee may engage in personal, charitable, and
professional activities, (i) subject to compliance with the Company’s normal
conflicts procedures, and (ii) provided such activities do not conflict or
materially interfere with the ability of Employee to perform the duties and
responsibilities hereunder. If an outside activity subsequently creates a
conflict with the Company’s business or prospective business, Employee agrees to
cease engaging in such activity at such time.



--------------------------------------------------------------------------------

Employee will observe and adhere to all applicable written Company policies and
procedures adopted from time to time, including, without limitation, the
Company’s Policy on Ethics and Business Conduct, Policy on Conflicts of
Interest, Acceptable Use Policy and Policy on Inside Information and Insider
Trading, such as they now exist or hereafter are supplemented, amended, modified
or restated.

4. Salary and Compensation.

(a) Salary. Employee’s annual rate of salary (“Salary”) is set forth on Schedule
1. The Company agrees to annually evaluate Employee’s performance and Salary.
The Company, in its sole discretion, may increase or decrease Employee’s Salary
at any time, provided that the Company shall on an annual basis evaluate in good
faith whether Employee should be awarded a salary increase, taking into account,
among other factors, whether other similarly situated Company executives have
been awarded salary increases, and further provided that Employee’s Salary may
not be decreased to less than the Salary listed on Schedule 1. Employee’s Salary
will be paid in accordance with the Company’s customary payroll practices
(including, but not limited, to practices regarding timing and withholding).

(b) Bonus Plan(s). Employee shall be entitled to receive annual bonuses in
amounts reasonably determined by the office of Chief Executive of Financial
Dynamics International (Holdings) Ltd. and approved by the Board of Directors of
Financial Dynamics International (Holdings) Ltd. or a compensation committee
constituted by such Board.

(c) Equity Awards. On or as soon as practicable after the Effective Date,
Employee shall receive the equity awards listed on Schedule 1. Employee shall be
eligible for such additional equity awards as the Company may from time to time
determine in accordance with the policies, practices and programs it adopts from
time to time with respect to the issuance of equity awards to senior executives
of the Company.

5. Employee Benefit Programs and Perquisites.

(a) General. Employee will be eligible to participate in such qualified and
nonqualified employee pension plans, group health, long term disability and
group life insurance plans generally maintained or provided by the Company from
time to time to or for the benefit of its employees generally (“Benefit Plans”),
at a level commensurate with Employee’s position and Company policy regarding
other similarly situated Company employees, provided that Employee meets the
prerequisites and eligibility factors established by the Company for
participation in the Benefit Plans. Employee will also be eligible to
participate in any other welfare and fringe benefit plans, arrangements,
programs and perquisites, including equity-based incentive compensation plans or
deferred compensation plans (“Fringe Benefit Plans”), provided that Employee
meets the prerequisites and eligibility factors established by the Company for
participation in the Fringe Benefit Plans. The Company in its discretion may
from time to time adopt, modify, interpret, or discontinue such plans or
policies.

(b) Paid Time Off. Employee will be eligible to take (i) the number of weeks of
paid time off (“PTO”) set forth on Schedule 1 for each calendar year (pro-rated
for partial calendar years) subject to the Company’s policies on use and
retention of such PTO in effect from time to time, plus (ii) any paid Company
holidays.

 

2



--------------------------------------------------------------------------------

(c) Reimbursement of Business Expenses. Employee is authorized to incur
reasonable expenses in carrying out Employee’s duties and responsibilities under
this Agreement, and the Company will promptly pay or reimburse Employee for all
such expenses that are so incurred upon presentation of appropriate vouchers or
receipts, subject to the Company’s expense reimbursement policies in effect from
time to time with respect to employees of the Company.

(d) Car Allowance. The Company shall provide Employee with benefits and payments
sufficient to cover his costs in full for his use of a company car, including
but not limited to lease payments, parking, insurance, and all other incidental
costs and fees, as applicable on an annual basis for the duration of Employee’s
employment.

6. No Other Employment Restrictions. Employee represents to the Company that
Employee is not subject to any agreement, commitment, or policy of any third
party that would prevent Employee from entering into or performing or continuing
to perform the duties of Employee’s employment under this Agreement. Employee
will not enter into any agreement or commitment or agree to any policy that
would prevent or hinder the performance of Employee’s duties or obligations
under this Agreement. Employee will not use in working for the Company and will
not disclose to the Company any trade secrets or other information Employee does
not have the right to use or disclose and that the Company is not free to use
without liability of any kind.

7. No Payments to Governmental Officials. Employee will not knowingly pay or
authorize payment of any remuneration to or on behalf of any governmental
official which would constitute a violation of applicable law. The Company will
neither request nor require Employee to offer to make or make a payment of any
remuneration to or on behalf of any governmental official other than those
required or expressly permitted by applicable law.

8. Professional Licenses. If Employee’s duties or responsibilities hereunder
require Employee to maintain licenses, certifications or memberships, either now
or at any time in the future, in order to perform Employee’s duties or
responsibilities hereunder, or to remain in compliance with the law or the
Company’s policies and procedures related to professional licensure, Employee
will procure and maintain all such licenses, certifications or memberships, the
costs of which, if incurred by Employee, will be reimbursed by the Company. If
applicable, such licenses, certification or memberships encompassed by this
Section 8 are listed in Schedule 1.

9. Termination of Employment.

(a) Resignation. Employee may resign his or her employment under this Agreement
at any time upon at least 45 days prior written notice to the Company. The
Company, at its sole discretion, may relieve Employee of his or her active
duties during this 45 day notice period and may require Employee to use any
accrued and unused paid time off,

 

3



--------------------------------------------------------------------------------

including vacation, during the notice period. The Company and the Employee may
also mutually agree to waive such notice, and/or set an earlier termination date
upon receipt of such notice, in which event Employee’s employment will terminate
on the earlier termination date, and no pay in lieu of notice will be due.

(b) Termination by the Company for Cause. The Company may terminate Employee’s
employment for “Cause” if Employee:

(i) is convicted of or pleads nolo contendre to a felony;

(ii) commits fraud or a material act or omission involving dishonesty with
respect to a matter of material importance to the Company or any of its
respective employees, customers or affiliates, as reasonably determined by the
Company;

(iii) willfully fails or refuses to carry out the material responsibilities of
Employee’s employment by the Company, as reasonably determined by the Company;

(iv) engages in gross negligence or willful misconduct in connection with the
performance of his duties hereunder which causes material injury to the Company,
as reasonably determined by the Company;

(v) willfully engages in any act or omission which is in material violation of
the FTI Consulting, Inc. Policy on Ethics and Business Conduct, Policy on
Conflicts of Interest, Acceptable Use Policy or Policy on Inside Information and
Insider Trading, such as they now exist or hereafter are supplemented, amended,
modified or restated, including but not limited to engaging in insider
transactions, disclosing a proposed or pending business transaction, receiving
preferential treatment or gifts, failing to disclose conflicts of interest,
disseminating inside information, and/or taking advantage of corporate
opportunities for personal benefit; or

(vi) commits a material breach of Employee’s material obligations under this
Agreement, including but not limited to Sections 7 or 8 above, as reasonably
determined by the Company.

The Company may terminate Employee’s employment under this Agreement for Cause
(as defined in subparagraphs (i) through (vi) above) at any time, provided,
however, that if the act or omission giving rise to the termination for Cause is
curable by Employee, the Company will provide 30 days written notice to Employee
of its intent to terminate Employee for Cause, with an explanation of the
reason(s) for the termination for Cause, and if Employee cures the act or
omission within the 30 day notice period, the Company will rescind the notice of
termination and Employee’s employment will not be terminated for Cause at the
end of the 30 day notice period. Notwithstanding the foregoing, if Employee has
previously been afforded the opportunity to cure and successfully cured under
this provision, the Company will have no obligation to provide Employee with
notice and an opportunity to cure prior to a termination for Cause. Unless
Employee receives 30 days notice and an opportunity to cure under this Section,
Employee’s termination for Cause will be effective immediately upon the Company
mailing or transmitting written notice of such termination to Employee.

 

4



--------------------------------------------------------------------------------

(c) Termination by the Company Without Cause. The Company may terminate
Employee’s employment under this Agreement without Cause at any time upon 45
days prior written notice to Employee. The Company, at its sole discretion, may
relieve Employee of his or her active duties and require Employee to use any
accrued and unused paid time off, including vacation, during the notice period.
The Company may also provide 45 days pay in lieu of notice. Employee’s
termination without Cause will be effective on the date of termination specified
by the Company.

(d) Termination Due to Disability. If Employee becomes “Disabled” (as defined
below), the Company may terminate Employee’s employment. For the purposes
hereof, Employee and the Company agree that Employee will be considered
“Disabled” if Employee is unable to substantially perform the customary duties
and responsibilities of Employee’s employment for 180 consecutive calendar days
or 180 or more calendar days during any 365 calendar day period by reason of a
physical or mental incapacity. Employee agrees that if Employee becomes
“Disabled” under the definition of this Section 9(d), Employee will be unable to
perform the essential functions of Employee’s position and that there would be
no reasonable accommodation which would not constitute an undue hardship to the
Company. Therefore, as Employee would not be qualified for Employee’s position,
the Company would have the right to terminate Employee’s employment under this
Section 9(d). Employee’s termination due to Disability will be effective
immediately upon the Company mailing or transmitting written notice of such
termination to Employee.

(e) Termination Due to Death. If Employee dies during the term of this
Agreement, this Agreement will terminate on the date of Employee’s death.

(f) Termination Due to Non-Renewal by Employee or the Company. Either Employee
or the Company may terminate this Agreement by providing written notice of
intent not to renew this Agreement, as described in Section 2 of this Agreement.
Employee’s termination due to non-renewal will be effective at the end of the
applicable initial or extended term.

(g) Termination by Employee for Good Reason. Employee may terminate employment
for “Good Reason” if, without Employee’s prior consent, the Company: (1) reduces
Employee’s Salary below that listed on Schedule 1; (2) reduces Employee’s
compensation or compensation opportunities contrary to Section 4 of this
Agreement and/or reduces Employee’s benefits or benefits opportunities contrary
to section 5(b), (c), or (d) of this Agreement; (3) materially breaches the
first paragraph of Section 3 of this Agreement; (4) assigns the Employee
material duties or responsibilities that are materially and substantially
inconsistent with, or a diminution of, Employee’s duties and responsibilities as
of the Effective Date; or (5) relocates Employee’s office and/or his primary
place of employment to a location outside of New York City’s Borough of
Manhattan. Before terminating employment for Good Reason, Employee must specify
in writing to the Company the nature of the act or omission that Employee deems
to constitute Good Reason and provide Company 30 days after receipt of such
notice to correct the situation (and thus prevent Employee’s termination for
Good Reason), but only if the circumstance justifying the termination for “Good
Reason” is curable by Employer.

 

5



--------------------------------------------------------------------------------

10. Payments in the Event of Termination of Employment.

(a) Termination of Employment by Resignation, Notice of Non-Renewal of the
Agreement by Employee, Disability or Death. In the event of termination of
Employee’s employment with the Company due to resignation by Employee pursuant
to Section 9(a), due to notice of non-renewal of the Agreement by Employee
pursuant to Sections 2 and 9(f), or due to death or Disability, the Company will
pay to Employee: (i) the unpaid amount, if any, of Employee’s Salary plus the
value of Employee’s contractual benefits through the date of termination
(provided that Employee shall have no right to any bonus which would be paid to
Employee on a date subsequent to the date of termination), (ii) the amount of
any substantiated but previously unreimbursed business expenses incurred prior
to the date of termination, and (iii) any additional payments or benefits,
regardless of when such payments or benefits accrue, which Employee is eligible
to receive under the terms of any Benefit Plan or any Fringe Benefit Plan
(collectively, “Accrued Compensation”).

Employee will be eligible to exercise his or her rights to COBRA coverage for
Employee, and, where applicable, Employee’s spouse and eligible dependents, at
Employee’s expense, upon termination of Employee’s employment.

(b) Termination of Employment by the Company for Cause. In the event of
termination of Employee’s employment with the Company due to the Company’s
termination of Employee for Cause pursuant to Section 9(b), the Company will pay
to Employee the Accrued Compensation (as defined in Section 10(a)).

(c) Termination of Employment by the Company Without Cause, Termination of
Employment by Notice of Non-Renewal of the Agreement by the Company, or
Termination of Employment by Employee for Good Reason. In the event of
termination of Employee’s employment with the Company due to the Company’s
termination of Employee without Cause pursuant to Section 9(c) during an
Extended Term, due to notice of non-renewal of the Agreement by the Company
pursuant to Sections 2 and 9(f), or due to termination by Employee for Good
Reason pursuant to Section 9(g) during an Extended Term, the Company will pay
Employee (i) severance in the form of continued payments equal to his Salary
plus the value of his contractual benefits for a period of one year; and
(ii) should Employee elect COBRA, all COBRA premiums on Employee’s behalf for
Employee and Employee’s dependants for a period of one year, provided
(i) Employee and the Company execute mutual releases satisfactory in form and
substance to the Company and the Employee, and (ii) Employee observes the
requirements of Sections 12 through 17 of this Agreement. In the event of
termination of Employee’s employment with the Company due to the Company’s
termination of Employee without Cause pursuant to Section 9(c) during the first
two years of the Initial Term, or due to termination by Employee for Good Reason
pursuant to Section 9(g) during the first two years of the Initial Term, the
Company shall pay Employee severance in the form of continued payments equal to
his salary plus the value of all his contractual benefits for a period of three
years plus the Company shall pay Employee the COBRA premiums which he would have
received under this

 

6



--------------------------------------------------------------------------------

paragraph, subject to the conditions specified under this paragraph, had he been
terminated without Cause during an Extended Term pursuant to Section 9(c). In
the event of termination of Employee’s employment with the Company due to the
Company’s termination of Employee without Cause pursuant to Section 9(c) during
the last three years of the Initial Term, or due to termination by Employee for
Good Reason pursuant to Section 9(g) during the last three years of the Initial
Term, the Company shall pay Employee severance in the form of continued payments
equal to his salary plus the value of all his contractual benefits for the
period which he would have received such salary and benefits had he remained
employed throughout the remainder of the Initial Term, provided that at a
minimum Employee shall receive such payments for a period of one year, plus the
Company shall pay Employee the COBRA premiums which he would have received under
this paragraph, subject to the conditions specified under this paragraph, had he
been terminated without Cause during an Extended Term pursuant to Section 9(c).

Employee will be eligible to exercise his or her rights to COBRA coverage for
Employee and, where applicable, Employee’s spouse and eligible dependents upon
termination of Employee’s employment.

11. Restrictive Covenants.

(a) Sufficiency of Consideration. Employee acknowledges that the consideration
that Employee will receive pursuant to this Agreement serves as sufficient
consideration for Employee’s promises to abide by the restrictive covenants set
forth in sections 12 through 17 of this Agreement.

(b) Survival Post-Termination. The rights and obligations set forth in Sections
12 through 17 of this Agreement will survive termination of this Agreement and
of Employee’s employment with the Company.

12. Non-Competition Covenants.

Employee acknowledges that during the Restricted Period (defined below),
Employee will not, directly or indirectly, be employed by (where Employee’s
employment would involve any level of strategic, advisory, technical, creative,
sales, or other similar input), lend money to, invest in, or engage in a
Competing Business (defined below) in any Market Area (defined below). That
prohibition includes, but is not limited to, acting, either singly or jointly or
as agent for, or as an employee of or consultant or independent contractor to,
any one or more persons, firms, entities, or corporations directly or indirectly
(as a director, independent contractor, representative, consultant, member, or
otherwise) in such Competing Business. Notwithstanding the foregoing,
(a) Employee may own up to 5% of the outstanding capital stock of any
corporation or other entity that is publicly traded, and (b) following the
termination of Employee’s employment hereunder, Employee may provide services as
an officer, consultant, employee, director, partner or otherwise to an entity
engaged in multiple business lines (including a business line that is a
Competing Business) provided that the business line(s) for which Employee
provides services is not a Competing Business.

 

7



--------------------------------------------------------------------------------

13. Non-Solicitation Covenants. During the Restricted Period, as defined below,
Employee will not, directly or indirectly, whether for Employee or for any other
individual or entity (other than the Company):

(i) solicit business regarding any case or matter upon which Employee was
engaged at the time of or at any time within a twelve (12) month period of time
immediately prior to the termination of Employee’s employment with the Company;

(ii) solicit any person or entity who is a client of the Company’s business in
which Employee was engaged at the time of or at any time within a twelve
(12) month period of time immediately prior to the termination of Employee’s
employment with the Company; or

(iii) solicit, induce or otherwise attempt to influence any person who the
Company employs or otherwise engages to perform services including, but not
limited to, any employees, independent consultants, engineers, or sales
representatives, or any contractor, subcontractor, supplier, or vendor of the
Company, to leave the employ of or discontinue providing services to the
Company, provided, however, that this restriction will not apply in the case of
any clerical employee of the Company or in the case of any other employee whose
employment with the Company has been terminated for at least one year.

14. Confidential Information of the Company. Employee’s association with the
Company under this Agreement has given and will give Employee access to
Confidential Information (defined below) not generally known outside of the
Company that may be of value to the Company or that has been given to the
Company in confidence by third parties. Employee acknowledges and agrees that
using, disclosing, or publishing any Confidential Information in an unauthorized
or improper manner would cause the Company substantial loss and damages that
could not be readily calculated and for which no remedy at law would be
adequate. Accordingly, Employee will not at any time, except in performing the
duties of Employee’s employment under this Agreement (or with the prior written
consent of the Company), directly or indirectly, use, disclose, or publish any
Confidential Information that Employee may learn or become aware of, or may have
learned or become aware of because of Employee’s association with the Company,
or use any such information in a manner that is or may reasonably be likely to
be detrimental to the business of the Company. For the purposes hereof, the term
“Confidential Information” includes, without limitation, information not
previously disclosed to the public or to the trade by the Company with respect
to its present or future business, operations, services, products, research,
inventions, discoveries, drawings, designs, plans, processes, models, technical
information, facilities, methods, trade secrets, copyrights, software, source
code, systems, patents, procedures, manuals, specifications, any other
intellectual property, confidential reports, price lists, pricing formulas,
customer lists, financial information, business plans, lease structure,
projections, prospects, or opportunities or strategies, acquisitions or mergers,
advertising or promotions, personnel matters, legal matters, any other
confidential and proprietary information, and any other information not
generally known outside the Company that may be of value to the Company, but
excludes any information already properly in the public domain. Confidential
Information also includes confidential and proprietary information and trade
secrets that third parties entrust to the Company in confidence. The rights and
obligations set forth in this Section will continue indefinitely.

 

8



--------------------------------------------------------------------------------

15. Property Rights. Employee confirms that all Confidential Information is and
must remain the exclusive property of the Company. All business records,
business papers, and business documents kept or created by Employee in the
course of Employee’s employment by the Company relating to the business of the
Company remain the property of the Company. Upon the termination of this
Agreement or upon the Company’s reasonable request at any time, Employee must
promptly deliver to the Company any Confidential Information or other property
belonging to the Company (written or otherwise) not otherwise in the public
domain. Employee will not, without the Company’s consent, retain copies,
excerpts, summaries, or compilations of the foregoing information and materials.

16. Intellectual Property.

(a) All records, in whatever media, documents, papers, inventions and notebooks,
drawings, designs, technical information, source code, object code, processes,
methods or other copyrightable or otherwise protected works Employee conceives,
creates, makes, invents, or discovers or that otherwise relate to or result from
any work Employee performs or performed for the Company or that arise from the
use or assistance of the Company’s facilities, materials, personnel or
Confidential Information in the course of Employee’s employment (whether or not
during usual working hours), whether conceived, created, discovered, made, or
invented individually or jointly with others, will, together with all the
worldwide patent, copyright, trade secret, or other intellectual property rights
in all such works, be and remain the absolute property of the Company. Employee
irrevocably and unconditionally waives all rights that may otherwise vest in
Employee (whether before, on, or after the date of this Agreement) in connection
with Employee’s authorship of any such copyrightable or patentable works in the
course of Employee’s employment with the Company, wherever in the world
enforceable. Without limitation, Employee waives the right to be identified as
the author of any such works and the right not to have any such works subjected
to derogatory treatment. Employee recognizes any such works are “works for hire”
of which the Company is the author.

(b) Employee will promptly disclose, grant and assign ownership to the Company
for its sole use and benefit any and all ideas, processes, inventions,
discoveries, improvements, technical information, copyrightable works and/or
patentable works that Employee develops, acquires, conceives or reduces to
practice (whether or not during usual working hours) while employed by the
Company. Employee will promptly disclose and hereby grant and assign ownership
to the Company of all patent applications, letter patent, utility and design
patents, copyrights and reissues thereof, or any foreign equivalents thereof,
that may at any time be filed or granted for or upon any such invention,
improvement, or information. In connection therewith:

(i) Employee will, without charge but at the Company’s expense, promptly execute
and deliver such applications, assignments, descriptions and other instruments
as the Company may consider reasonably necessary or proper to vest title to any
such inventions,

 

9



--------------------------------------------------------------------------------

discoveries, improvements, technical information, patent applications, patents,
copyrightable work or reissues thereof in the Company and to enable it to obtain
and maintain the entire worldwide right and title thereto; and

(ii) Employee will provide to the Company at its expense all such assistance as
the Company may reasonably require in the prosecution of applications for such
patents, copyrights or reissues thereof, in the prosecution or defense of
interferences that may be declared involving any such applications, patents or
copyrights and in any litigation in which the Company may be involved relating
to any such patents, inventions, discoveries, improvements, technical
information or copyrightable works or reissues thereof. The Company will
reimburse Employee for reasonable out-of-pocket expenses incurred and pay
Employee reasonable compensation for Employee’s requested time if the Company no
longer employs Employee.

(c) To the extent, if any, that Employee owns rights to works, inventions,
discoveries, proprietary information, and copyrighted or copyrightable works, or
other forms of intellectual property that are incorporated in the work product
Employee creates for the Company, Employee agrees that the Company will have an
unrestricted, nonexclusive, royalty-free, perpetual, transferable license to
make, use, sell, offer for sale, and sublicense such works and property in
whatever form, and Employee hereby grants such license to the Company.

(d) This Section (relating to Copyright, Discoveries, Inventions and Patents)
does not apply to an invention for which no equipment, supplies, facility or
trade secret information of the Company (including any of its predecessors) was
used and that was developed entirely on Employee’s own time, unless (a) the
invention relates (i) directly to the business of the Company, or (ii) the
Company’s actual or anticipated research or development, or (b) the invention
results from any work Employee performed as an employee of the Company. The
rights and obligations set forth in this Section will continue indefinitely.

17. Definitions. For purposes of Sections 12 through 17, the following terms
will have the meaning set forth below:

(a) Restricted Period. The term “Restricted Period” means the period beginning
on the date of the execution of this Agreement and ending on the expiration of
the period ending twelve (12) months from the termination date of Employee’s
employment, unless the termination of Employee’s employment with the Company is
due to the Company’s termination of Employee without Cause pursuant to
Section 9(c) or due to termination by Employee for Good Reason pursuant to
Section 9(g), in which case the term “Restricted Period” means the period during
which Employee continues to receive payments equal to his salary plus the value
of his contractual benefits under Section 10(c) of this Agreement.
Notwithstanding the foregoing, (i) the duration of the Restricted Period will be
extended by the amount of any and all periods that Employee violates the
covenants of any of Sections 12 and 13, and (ii) the Restricted Period will
earlier expire upon the failure of the Company to make any payments due to
Employee prior to the expiration of the Restricted Period, provided, however,
that Employee must specify in writing to the Company the act or omission that
Employee deems to constitute such payment failure of the Company and provide the
Company 30 days after receipt of such notice to correct the situation (and thus
prevent the earlier expiration of the Restricted Period),

 

10



--------------------------------------------------------------------------------

and provided further that Company will not thereby be relieved of any payment or
forgiveness obligations to Employee under this Agreement or related agreements
contemplated by this Agreement.

(b) Competing Business. The term “Competing Business” means any line of
business, in which Employee was substantially engaged or about which Employee
gained substantial Confidential Information during Employee’s employment with
the Company, that is either (a) conducted by the Company or any predecessor
thereof during the period of Employee’s employment with the Company or any such
predecessor and at the time Employee’s employment ends, or (b) planned or
proposed by the Company at any time during the last twenty-four (24) months of
Employee’s employment with the Company. By way of illustration, a Competing
Business includes any entity that conducts one or more of the following lines of
business: financial public relations, investor relations, client public
relations (“PR”), private shareholder PR for corporate clients, planning
application communications for corporate clients, business to business PR,
private equity transaction PR, corporate governance consultancy, financial
calendar management and corporate PR and corporate PR consultancy involving
development and promotion of the reputation of a company.

(c) Market Area. The term “Market Area” means any place, including but not
limited to the continental United States, the United Kingdom and Australia,
where the Company or any predecessor thereof conducts or conducted any business,
in which Employee was substantially engaged or about which Employee gained
substantial Confidential Information, that was either conducted, planned or
proposed by the Company at any time during the last twenty-four (24) months of
Employee’s employment with the Company. Employee acknowledges that due to the
nature of the business conducted by the Company, this geographic scope is
reasonable and necessary to protect the Company’s legitimate protectable
interests.

18. Enforceability. If any of the provisions of Sections 12 through 17 are
deemed by a court or arbitrator having jurisdiction to exceed the time,
geographic area, or activity limitations the law permits, the limitations will
be reduced to the maximum permissible limitation, and Employee and the Company
authorize a court or arbitrator having jurisdiction to reform the provisions to
the maximum time, geographic area, and activity limitations the law permits;
provided, however, that such reductions apply only with respect to the operation
of such provision in the particular jurisdiction in which such adjudication is
made. Should a court or arbitrator make any such reformation and/or reduction,
than Employee shall not be liable for damages with respect to any conduct
occurring prior to that reformation and/or reduction.

19. Remedies. Without limiting the remedies available to the parties, each party
acknowledges that a breach of any of the covenants in Sections 12 through 17
would result in material irreparable injury to the Company for which there is no
adequate remedy at law, and that it will not be possible to measure damages for
such injuries precisely. The parties agree that, if there is a breach or
threatened breach of such covenants, the Company will be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction
restraining Employee from engaging in prohibited activities or such other relief
as may be required to specifically enforce any of said covenants. In addition,
the Company will be relieved of any obligation to provide to Employee any
post-employment payments, benefits, awards, loan

 

11



--------------------------------------------------------------------------------

forgiveness, or extended vesting or exercise periods under this Agreement, any
equity award, any bonus plan, or any Benefit or Fringe Benefit Plan which would
otherwise occur, be continued, or become due and payable following such breach
or threatened breach, provided that should it be determined by a court or
arbitrator that there was no breach or threatened breach, all such compensation
shall be paid to Employee for the entire time period in which it is and was
owed, and the court or arbitrator shall have the discretion to award Employee
his attorneys fees and costs incurred in proving that there was no breach or
threatened breach. Each party agrees that all remedies expressly provided for in
this Agreement are cumulative of any and all other remedies now existing at law
or in equity. In addition to the remedies provided in this Agreement, the
parties will be entitled to avail themselves of all such other remedies as may
now or hereafter exist at law or in equity for compensation, and for the
specific enforcement of the covenants contained in Sections 12 through 17.
Resort to any remedy provided for in this Section or provided for by law will
not prevent the concurrent or subsequent employment of any other appropriate
remedy or remedies, or preclude a recovery of monetary damages and compensation.
Each party agrees that no party hereto must post a bond or other security to
seek an injunction. In the event that an arbitrator or court of competent
jurisdiction declares that any of the remedies outlined in this Section 19 are
unavailable as a matter of law, the remainder of the remedies outlined in this
Section shall remain available to the Company.

20. Assignment. The Company may assign or otherwise transfer this Agreement and
any and all of its rights, duties, obligations, or interests under it to (a) any
of the Company’s affiliates or subsidiaries; or (b) any successor to all or a
material part of the business of the Company (directly or indirectly). Upon such
assignment or transfer, any such business entity will be deemed to be
substituted for the Company for all purposes. Employee may not assign or
delegate the obligations of Employee under this Agreement.

21. Severability. If the final determination of an arbitrator or a court of
competent jurisdiction declares, after the expiration of the time within which
judicial review (if permitted) of such determination may be perfected, that any
term or provision of this Agreement is invalid or unenforceable, the remaining
terms and provisions will be unimpaired, and the invalid or unenforceable term
or provision will be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision. Any prohibition or finding of unenforceability
as to any provision of this Agreement in any one jurisdiction will not
invalidate or render unenforceable such provision in any other jurisdiction.

22. Amendment; Waiver. Except as provided in Section 30, neither Employee nor
the Company may modify, amend, or waive the terms of this Agreement other than
by a written instrument signed by Employee and the Company. Either party’s
waiver of the other party’s compliance with any specific provision of this
Agreement is not a waiver of any other provision of this Agreement or of any
subsequent breach by such party of a provision of this Agreement. No delay on
the part of any party in exercising any right, power or privilege hereunder will
operate as a waiver thereof.

 

12



--------------------------------------------------------------------------------

23. Withholding. The Company will reduce its compensatory payments to Employee
hereunder for withholding and FICA and Medicare taxes and any other withholdings
and contributions required by law.

24. Governing Law. The Agreement will be governed by the laws of the State of
Maryland, without regard to any conflict of laws provisions.

25. Notices. Notices may be given in writing by personal delivery, by certified
mail, return receipt requested, by telecopy, or by overnight delivery. Employee
should send or deliver notices to the Company, to the attention of the Chief
Risk Officer, at 500 East Pratt Street, Baltimore, Maryland 21202, fax number:
(410) 224-7868. The Company will send or deliver any notice given to Employee at
Employee’s address as reflected on the Company’s personnel records. Employee and
the Company may change the address for notice by like notice to the other party.
Employee and the Company agree that notice is deemed received on the date it is
personally delivered, the date it is received by certified mail, the date of
guaranteed delivery by overnight service, or the date the fax machine confirms
receipt.

26. Superseding Effect. This agreement supersedes all prior or contemporaneous
negotiations, commitments, agreements, and writings between Employee and the
Company with respect to the subject matter. All such other negotiations,
commitments, agreements, and writings will have no further force or effect, and
the parties to any such other negotiation, commitment, agreement, or writing
will have no further rights or obligations thereunder. Notwithstanding this
provision, the terms of the Company’s Benefit Plans, Fringe Benefit Plans, any
deferred compensation plans, stock plans, stock option plans or any other
benefit or award plans which are in effect will continue to be governed in
accordance with their respective terms, and this Agreement does not supersede
any bonus, stock option or restricted stock award made in connection with
Employee’s employment with the Company prior to the Execution Date.

27. Arbitration.

(a) Arbitrable Claims. The Company and Employee agree to attempt to resolve any
employment related dispute between them quickly and fairly. Any such dispute
which remains unresolved (including, but not limited to, disputes concerning
employment with and/or termination of employment from the Company, the validity,
interpretation, enforceability or effect of this Agreement or alleged violations
of this Agreement, claims concerning a legally protected right, including
without limitation, any common law claims such as breach of contract or
commission of a tort, and any claims arising under the federal, state or local
civil rights laws, Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, the Americans With Disabilities Act, the Age Discrimination in
Employment Act, the Family and Medical Leave Act, 42 U.S.C. § 1981, the Worker
Adjustment or Retraining Notification Act, and all other federal, state or local
employment related statutes, ordinances and/or common law) shall be resolved
exclusively by final and binding arbitration. Employee acknowledges that
Employee waives the right to litigate the foregoing employment related legal
claims in a judicial forum before a judge or jury.

 

13



--------------------------------------------------------------------------------

This arbitration provision does not apply to (i) any Employee claim for workers
compensation benefits, unemployment compensation benefits or denial of benefits
under any ERISA plan, or to the filing of charges with government agencies, or
(ii) any Company claim regarding breach of confidentiality or noncompetition or
nonsolicitation obligations, or trade secret, trademark, copyright or patent
issues, but only if the Company is seeking injunctive relief.

(b) Claim Initiation/Time Limits. A party must notify the other party in writing
at the addresses indicated in Section 25 of a request to arbitrate a dispute
within the same statute of limitations applicable to the legal claim asserted.
The written request for arbitration must specify: (i) the factual basis on which
the claim is made; (ii) the statutory provision or legal theory under which the
claim is made; and (iii) the nature and extent of any relief or remedy sought.

(c) Procedures. The arbitration will be administered in accordance with the
Employment Dispute Resolution Rules (“Rules”) of the American Arbitration
Association (“AAA”), a copy of which is available upon request to the Company,
in the metropolitan area in which Employee is then (or was last) employed before
a single arbitrator, experienced in employment law and licensed to practice law
in that jurisdiction, who has been selected in accordance with such Rules. The
Company will pay the fees of the AAA and the arbitrator. However, in the event
Employee requests an arbitration, Employee will be required to contribute an
amount equal to the fee required to file a complaint of the same type in the
state court which is geographically closest to the site of the arbitration.
Employee and the Company may be represented by counsel of their choosing at
their own expense. However, attorneys’ fees and costs may be awarded to a
prevailing party in the discretion of the arbitrator.

(d) Responsibilities of Arbitrator. The arbitrator will act as the impartial
decision maker of any claims that come within the scope of this arbitration
provision. The arbitrator will have the powers and authorities provided by the
Rules and the statute or common law under which the claim is made. For example,
the arbitrator will have the power and authority to include all remedies in the
award available under the statute or common law under which the claim is made
including, without limitation, the issuance of an injunction. The arbitrator
will apply the elements and burdens of proof, mitigation duty, interim earnings
offsets and other legal rules or requirements under the statutory provision or
common law under which such claim is made. The arbitrator will permit reasonable
pre-hearing discovery. The arbitrator will have the power to issue subpoenas.
The arbitrator will have the authority to issue a summary disposition if there
are no material factual issues in dispute requiring a hearing and the Company or
Employee is clearly entitled to an award in its, his or her favor. The
arbitrator will not have the power or authority to challenge the Company’s
lawful personnel policies or to substitute his/her business judgment for the
lawful business judgment of the Company which is not a breach of the provisions
of this Agreement, or any related agreements or plans, including but not limited
to any equity awards, or any bonus plans. The arbitrator will not have the power
or authority to add to, detract from or modify any provision of this Agreement,
or any related agreements or plans, including but not limited to any equity
awards or any bonus plans. The arbitrator will not have the power or authority
to direct the Company to issue, reissue, value, revalue or take any other
similar action with respect to any equity awards, and, therefore, any award by
the arbitrator in favor of Employee with respect to any equity award will be a
cash

 

14



--------------------------------------------------------------------------------

equivalent award. The arbitrator will issue a signed written opinion and award
that will include findings of fact and conclusions of law. If any monetary award
is made, the arbitrator will specify the elements and factual basis for
calculating the amount. The arbitrator’s award will be enforceable, and a
judgment may be entered thereon, in a federal or state court of competent
jurisdiction in the state where the arbitration was held. The decision of the
arbitrator will be final and binding, provided, however, limited judicial review
may be obtained in a court of competent jurisdiction as permitted under
applicable law.

(e) Section 19 Remedies. Notwithstanding the foregoing, each party shall be
entitled to seek injunctive or other equitable relief, as contemplated by
Section 19 above, from any court of competent jurisdiction, without the need to
resort to arbitration.

28. Indemnification and Liability Insurance. During the term of this Agreement
and after the termination of this Agreement, the Company will indemnify Employee
to the fullest extent permitted by applicable law with regard to Employee’s
actions (or inactions) on behalf of the Company, with advancement of legal fees
on a current basis as permitted by law. The Company will cover Employee under
professional and other appropriate liability insurance policies both during and,
while any potential liability exists, after the term in the same amount and to
the same extent, if any, as the Company covers its senior managing directors.

29. Cooperation in Legal Matters. Employee will cooperate with the Company,
during the term of Employee’s employment and thereafter with respect to any
pending or threatened claim, action, suit, or proceeding, whether civil,
criminal, administrative, or investigative (the “Claims”), by being reasonably
available to testify on behalf of the Company, and to assist the Company by
providing information, meeting and consulting with the Company or its
representatives or counsel, as reasonably requested. The Company will reimburse
Employee for all out-of-pocket expenses reasonably incurred by Employee in
connection with the Employee’s provision of such testimony or assistance. If
necessary, the Company will provide counsel to Employee at the Company’s
expense. Employee agrees not to disclose to or discuss with anyone who is not
assisting the Company with the Claims, other than Employee’s personal attorney,
the fact of or the subject matter of the Claims, except as required by law.
Employee agrees to maintain the confidences and privileges of the Company, and
acknowledges that any such confidences and privileges belong solely to the
Company and can only be waived by the Company, not Employee. In the event that
Employee is subpoenaed to testify, or otherwise requested to provide information
in any matter relating to the Company, Employee further agrees to promptly
notify the Company after receipt of such subpoena, summons or request for
information, to reasonably cooperate with the Company with respect to such
subpoena, summons or request for information, and to not voluntarily provide any
testimony or information unless required by law or permitted by the Company.

30. Section 409A Compliance. It is intended that any income to Employee provided
pursuant to this Agreement or other agreements or arrangements contemplated by
this Agreement will not be subject to interest and additional tax under
Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”). The provisions of the Agreement and such other agreements or
arrangements will be interpreted and construed in favor of its meeting any
applicable requirements of Code Section 409A. The Company, in its reasonable

 

15



--------------------------------------------------------------------------------

discretion, may amend (including retroactively) the Agreement and any such other
agreements or arrangements in order to conform with Code Section 409A, including
amending to facilitate the ability of Employee to avoid the imposition of
interest and additional tax under Code Section 409A The preceding provisions
shall not be construed as a guarantee by the Company of any particular tax
effect for any income to Employee provided pursuant to the Agreement or other
agreements or arrangements contemplated by this Agreement. In any event, the
Company will have no responsibility for the payment of any applicable taxes on
income to Employee provided pursuant to this Agreement or other agreements or
arrangements contemplated by this Agreement.

31. Miscellaneous Provisions.

(a) This Agreement will be interpreted without reference to any rule or precept
of law that states that any ambiguity in a document be construed against the
drafter.

(b) Employee acknowledges that Employee has read and understands this Agreement
and is entering into this Agreement knowingly and voluntarily.

(c) Notwithstanding the termination of Employee’s employment hereunder for any
reason or anything in this Agreement to the contrary, all post-employment
obligations of the parties and any provisions necessary to interpret or enforce
those obligations under any provision of this Agreement will survive the
termination or expiration of this Agreement and remain in full force and effect
for the periods therein provided.

(d) This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have signed this Agreement on the date
specified below.

 

FD U.S. COMMUNICATIONS, INC. By:  

/S/ DECLAN KELLY

Name:   Declan Kelly Title:   President & CEO: FD-US Date:   September 10th,
2006 FTI CONSULTING, INC. By:  

 

Name   Title:   Date:   EMPLOYEE By:  

/S/ DECLAN KELLY

Name:   Declan Kelly Title:   President & CEO: FD-US Date:   September 10th,
2006



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have signed this Agreement on the date
specified below.

 

FD U.S. COMMUNICATIONS, INC. By:  

/S/ JOHN T. QUINN

Name:   John T. Quinn Title:   CFO Date:   3 October 2006 FTI CONSULTING, INC.
By:  

/S/ ERIC B. MILLER

Name:   Eric B. Miller Title:   SVP and General Counsel Date:   3/10/06 EMPLOYEE
By:  

 

Name:   Title:   Date:  